Citation Nr: 1536594	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  06-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of left inguinal herniorrhaphy.

2.  Entitlement to an initial compensable disability rating for residuals of right inguinal herniorrhaphy.

3.  Entitlement to an initial compensable disability rating for residual scars, right and left inguinal hernia repair, for the period on appeal before December 19, 2005; and a rating in excess of 10 percent for the period on appeal from December 19, 2005.


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to September 1985 and from December 1986 to May 1992.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction has since been transferred to the RO in Montgomery, Alabama.  In April 2013, the Veteran withdrew his request to appear at a hearing before a Decision Review Officer at the RO.  The Board therefore deems his request withdrawn.

These matters were previously before the Board in April 2010, at which time they were remanded for further development.  Review of the record reveals that there has been substantial compliance with the April 2010 remand directives, and no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

One of the issues remanded in April 2010 was a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Subsequent to the Board's remand, the RO granted the Veteran's TDIU claim.  See January 2014 Rating Decision.  There is, therefore, no remaining case or controversy for the Board to adjudicate regarding this matter.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Veteran's original claims for increased ratings for scarring due to left inguinal hernia repair and scarring due to right inguinal hernia repair are now rated as a single claim for residuals scars, right and left inguinal hernia repair, as reflected on the title page.

The issue of the Veteran's entitlement to service connection for hypopigmentation of the scalp secondary to prescription medicine used to treat service-connected migraines has been raised by the record in a December 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In April 2015, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his claims for initial compensable ratings for residuals of left inguinal herniorrhaphy and residuals of right inguinal herniorrhaphy.

2.  For the period before December 19, 2005, the evidence fails to show that the Veteran had scars that were deep, covered an area of at least 144 square inches (929 sq. cm.), were unstable or painful, or limited function.

3.  For the period from December 19, 2005, the evidence shows that the Veteran has two residual scars that are superficial and painful, but are not unstable, have not been productive of limitation of function, and do not cover an area greater than 6 square inches (39 sq. cm.).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for initial compensable ratings for residuals of left inguinal herniorrhaphy and residuals of right inguinal herniorrhaphy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  For the period before December 19, 2005, the criteria for a compensable rating for residual scars, right and left inguinal hernia repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2005) (2015).
 
3.  For the period from December 19, 2005, the criteria for a rating in excess of 10 percent for residual scars, right and left inguinal hernia repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2005) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims for Increased Ratings for Residuals of Left and Right Inguinal Herniorrhaphy

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, the Veteran withdrew his appeal with regard to his claims for initial compensable ratings for residuals of left inguinal herniorrhaphy and residuals of right inguinal herniorrhaphy, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these matters and the appeal is dismissed as to these issues.  The Board acknowledges that, under Hanson v. Brown, 9 Vet. App. 29 (1996), these claims no longer exist.


II.  Increased Rating for Residual Scars, Right and Left Inguinal Hernia Repair

A.  Duties to Notify and Assist

As the Veteran's claim for an increased rating for residuals scars, right and left hernia repair, arises from his disagreement with the rating assigned when he was granted service connection, the Board finds that the Veteran's claim has been substantiated and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to VA's duty to assist, VA has associated with the claims file the Veteran's VA treatment records, obtainable non-VA treatment records, and records from the United States Social Security Administration (SSA).  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, VA provided examinations in November 2010, August 2011, and November 2014.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Merits of the Claim

Upon reconsideration of an original claim for service connection for bilateral herniorrhaphy in light of service treatment records that were recently associated with the claims file, the RO granted service connection for scars due to left and right inguinal herniorrhaphies by way of an October 2009 rating decision.  See 38 C.F.R. § 3.156(c) (2015).  The RO assigned a noncompensable evaluation and an effective date of May 28, 1992, which is the day following the Veteran's separation from service, due to the timely receipt of an original claim for service connection.  In March 2015, the RO increased the Veteran's rating to 10 percent, effective December 19, 2005, which is the date that VA received the claim that led to the present appeal.  Thus, the Veteran's claim for an increased rating for residual scars, right and left inguinal hernia repair, encompasses the following issues: (1) whether an initial compensable rating is warranted for the period on appeal before December 19, 2005; and (2) whether a rating in excess of 10 percent is warranted for the period from December 19, 2005.

Initially, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, or if a veteran makes a specific request to have his disability rated under the new criteria.  Here, since the RO has considered his claim under the old and new criteria, the Board will also consider both criteria.

Pursuant to the criteria in effect prior to October 23, 2008, 38 C.F.R. § 4.118, Diagnostic Code 7801, set forth the criteria for rating scars, other than of the head, face, or neck, that are deep or caused limited motion.  Under Diagnostic Code 7801, a 10 percent rating is warranted for scars that affect an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating is warranted for scars that affect an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is warranted for scars that affect an area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating is warranted for scars that affect an area or areas exceeding 144 square inches (929 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).

Prior to October 23, 2008, scars not of the head, face, or neck, that were superficial and that do not cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802, which provides that a 10 percent rating is warranted for affected area(s) measuring 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Prior to October 23, 2008, superficial scars that are painful on examination warrant a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  In addition, scars can be rated based on limitation of function of the affected part under 38 C.F.R. § 4.118, Diagnostic Code 7805.

As of October 23, 2008, Diagnostic Code 7801 set forth the criteria for rating scars, other than of the head, face or neck, that are deep and nonlinear.  Under this version of Diagnostic Code 7801, a 10 percent rating is warranted for scars that affect an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); a 20 percent rating is warranted for scars that affect an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); a 30 percent rating is warranted for scars that affect an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a 40 percent rating is warranted for scars that affect an area or areas of 144 square inches (929 sq. cm.) or greater.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (1).

As of October 23, 2008, scars not of the head, face, or neck, that are superficial and nonlinear are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802, which provides that a 10 percent rating is warranted for affected area(s) measuring 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1).

As of October 23, 2008, unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides the following: a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  In addition, scars evaluated under diagnostic codes 7801 and 7802 may also receive an evaluation under Diagnostic Code 7804, when applicable.  Id. at Note (3).

Any disabling effects not considered under diagnostic codes 7800-04 may be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

Here, the report of an August 1992 VA examination documents bilateral inguinal surgical scars that were well-healed with no evidence of hernia recurrence.

SSA records that were received in November 2012 include an April 2006 radiology report that documents a finding of "markers for right inguinal hernia repair" and indicate that no other soft tissue abnormality was found.

In a statement dated June 2006, the Veteran reported that he has two painful hernia scars.

An August 2009 VA examination report documents a finding of pain in the region of the Veteran's surgical scars.  The examiner also documented pain due to postoperative adhesions.

In November 2011, VA provided another examination, during which the Veteran reported scar discomfort and sensitivity.  In addition, at that time, he had groin discomfort that the examiner attributed to his scars.  The examiner  reported that the Veteran has two scars that were neither painful nor unstable at that time, nor was the total area of the scars greater than 6 square inches (39 sq. cm.).  Specifically, the Veteran has a right inguinal hernia scar that measures 8 cm. x 1/8 cm. and a left inguinal hernia scar that measures 6 cm. x 1/8 cm.  Upon examination, the scars were smooth, superficial, hyperpigmented, and stable.  There was no erythema, associated pain, loss of function, skin breakdown, keloid formation, or adherence to underlying tissue.

With regard to all periods on appeal and under both the pre-October 2008 and current schedular criteria, the evidence fails to show that the Veteran has ever had a residual hernia scar that has been characterized as deep, and thus, the criteria under Diagnostic Code 7801 are inapplicable.  Similarly, the evidence does not show that the Veteran has a scar that covers an area of 144 square inches (929 sq. cm.), and thus, Diagnostic Code 7802 is inapplicable.  Additionally, the evidence does not show that the Veteran's hernia repair scars have been productive of limited function or other disabling effects; thus, the criteria under Diagnostic Code 7805 are also inapplicable.

Although the Veteran has made regular reports of hernia-related groin pain, the evidence of record before December 19, 2005, does not show that the Veteran's scars were symptomatic during this period and such scar pain was not shown during this period, as required by Diagnostic Code 7804.  Although VA treatment records dated January 2006 to February 2006 document the Veteran's report that he has had groin pain since his 1994 hernia repair surgery, the evidence does not show that the Veteran's scars were painful upon examination at that time.  In addition, although the November 2011 examiner associates the Veteran's current groin pain with his scars, the evidence does not show that his scars have always been productive of groin pain.  Thus, the Board finds that a compensable rating is not warranted for the period prior to December 19, 2005, when both the pre-October 2008 and current schedular criteria are considered.

With regard to the period from December 19, 2005, the Board finds that a rating in excess of 10 percent is not warranted under the pre-October 2008 criteria because this is the maximum available rating under Diagnostic Code 7804.  In addition, a rating in excess of 10 percent is not warranted under the current schedular criteria, as the Veteran does not have three or more painful or unstable scars, nor does he have one or two scars that are both painful and unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Overall, the preponderance of the evidence is against the claim for increased ratings for the Veteran's residual herniorrhaphy scars.  Thus, the Veteran's appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that symptoms of the Veteran's residual scars are fully contemplated by the applicable rating criteria.  As shown above, the criteria account for pain, instability, tissue damage, and additional unspecified disabling effects, which were addressed in the VA examinations and provide the basis for the Veteran's current disability rating.  Thus, in the absence of exceptional factors associated with the Veteran's residual scars, the Board finds that referral for consideration of an extraschedular rating for his scars is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  See id.

The evidence does not show that there was an exceptional circumstance in which extraschedular consideration may have been required to compensate the Veteran for the collective impact of all of his service-connected disabilities during the period prior to VA's grant of a TDIU, which became effective October 1, 2004.  With regard to the period from October 1, 2004, there is no further benefit that may be obtained by referral for extraschedular consideration because a total rating is the maximum benefit assignable on the basis of the combined effect of his multiple service-connected conditions.  Thus, any discussion of the issue of extraschedular consideration under 38 C.F.R. § 3.321 is moot.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008).


ORDER

The appeal as to the Veteran's entitlement to an initial compensable rating for residuals of left inguinal herniorrhaphy is dismissed.

The appeal as to the Veteran's entitlement to an initial compensable rating for residuals of right inguinal herniorrhaphy is dismissed.

For the period prior to December 19, 2005, an initial compensable rating for residual scars, right and left inguinal hernia repair, is denied.

For the period from December 19, 2005, a rating in excess of 10 percent for residual scars, right and left inguinal hernia repair, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


